Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146234                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  NACG LEASING f/k/a CELTIC                                                                               David F. Viviano,
  LEASING, LLC,                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146234
                                                                    COA: 306773
                                                                    Michigan Tax Tribunal:
  DEPARTMENT OF TREASURY,                                                 00-338928
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the October 16, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address the applicability of the use tax to a transaction where tangible personal property
  is purchased by one party and leased to another party when the purchaser/lessor does not
  obtain actual possession of the property.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2013                        _________________________________________
           h0515                                                               Clerk